81 S.E.2d 206 (1954)
240 N.C. 112
Ex parte BENTLEY.
STATE
v.
BENTLEY.
No. 290.
Supreme Court of North Carolina.
April 7, 1954.
*207 Harry McMullan, Atty. Gen., Ralph Moody, Asst. Atty. Gen., R. Brookes Peters, Laurence J. Beltman, and E. W. Hooper, Raleigh, for petitioner.
No counsel contra.
JOHNSON, Justice.
In re Smith, 235 N.C. 169, 69 S.E.2d 174, is decisive of this case. The rule is that two sentences, in the absence of a directive as to time of commencement, in order to run concurrently, must be sentences *208 to the same place of confinement. Sentences to different institutions, in the very nature of things, are consecutive and not concurrent. In re Smith, supra.
The decision in In re Parker, 225 N.C. 369, 35 S.E.2d 169, which no doubt influenced the court below in releasing the defendant, is distinguishable. There, the sentences were to be served at the same prison. Here, the defendant was sentenced in the first case to the common jail of Caldwell County, in the second to the State Prison. It necessarily follows that he must serve the rest of the prison sentence imposed in the latter case. Let capias and commitment issue accordingly.
Reversed and remanded.